UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material under Rule 14a-12 PATRIOT SCIENTIFIC CORPORATION (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: September 12, 2008 Dear Patriot Scientific Corporation Shareholder: On behalf of the Board of Directors and the management of Patriot Scientific Corporation, I'm pleased to extend a personal invitation to you to attend the annual meeting of shareholders of Patriot Scientific Corporation, which will be held from 10:00 AM until noon on Thursday, October 30, 2008 at the Hilton Garden Inn in Carlsbad, California. Coffee and light pastries will be offered just prior to the meeting at 9:30 AM. We hope you'll join us for the annual meeting which will include a brief Patriot business update following the formal session. It has been my intention, since joining Patriot in February, to provide our shareholders with periodic updates regarding Patriot’s business activities and as such I won’t dwell on a lot of detail in the context of this letter. Fiscal Year 2008 Performance: Fiscal 2008 was a year of challenge for Patriot Scientific and its shareholders.It was a year that started with a Markman hearing on the MMP™ Portfolio and ended with Patriot announcing 27 new MMP™ licenses through our exclusive licensing partner, TPL/Alliacense. It was a year that saw a management transition occur and a commitment to a new business direction truly emerge, which emphasizes diversification of business opportunities for the future. The Company remains fiscally strong with income recognized from the patent-licensing activity at $19.9 million, cash and marketable securities of $19.3 million and no debt.Holocom’s (SSDI) business, in which Patriot has a 46% stake, has grown nicely over the past year in both revenue and profitability. Patriot business update: As outlined in my shareholder letters, Patriot is pursuing future growth through selective expansion of our IP portfolio, strategic investments and full merger and acquisition (M&A) activities with the objective to increase shareholder value. Toward those goals Patriot has made the following progress: Acquired IP licensing rights to NuPOWER Semiconductor’s power management technology Increased our stake in Talis Data Systems to 37% Completed the acquisition of Crossflo Systems Inc, a provider of multi-database sharing software Engaged Imperial Capital to pursue broader M&A efforts, including several public company targets Announced a strategic investment in Avot Media, a video to wireless device software provider Developed a business model targeting healthcare and public sector data sharing, security solutions Additionally, we: Filled the key position of Vice President, Business Development Expanded, and strengthened, the Company’s Board of Directors Established an M&A Committee, led by Don Schrock Executed a transition of Patriot’s investor relations (IR) and public relations (PR) programs Initiated meetings with new potential investor institutional funds Resumed the Company’s share buyback program Continued to announce new MMP™ licenses (now 50 global licensees) I intend to continue to focus my efforts on expanding Patriot’s business opportunities, and increasing shareholder value, by executing the transition plan we have outlined. Additionally, we will expand our IR efforts to get our story told to the market through increased new investor meetings, financial conference participation and a more aggressive IR and PR campaign in fiscal Summary: Fiscal year 2008 has been a year of challenge for Patriot Scientific from both a Company business and shareholder perspective. I believe that Patriot has made measureable progress in positioning the Company for the future during this past year.As we move into a new fiscal year, I remain confident that the business opportunities ahead of us will provide Patriot with future revenue and profit growth. I look forward to sharing those visions with you at our shareholders' meeting next month. As always, I would like to thank all of our investors for their continued support. Sincerely, /s/ Frederick C.
